              Case 3:20-cv-05460-BJR Document 12 Filed 11/02/20 Page 1 of 1




 1

 2                                UNITED STATES DISTRICT COURT
                                 WESTERN DISTRICT OF WASHINGTON
 3                                         AT TACOMA

 4    KEVIN ALLEN MURPHY,

 5                                    Plaintiff,       Case No. 3:20-CV-05460-BJR-JRC

 6           v.                                        ORDER ADOPTING REPORT AND
                                                       RECOMMENDATION.
 7    LESLIE E. TOLZIN,

 8                                    Defendant.

 9

10          The Court, having reviewed Plaintiff’s Complaint, the Report and Recommendation of the

11   Honorable J. Richard Creatura, United States Magistrate Judge, and the remaining record, hereby

12   ORDERS:

13                1. The Report and Recommendation is APPROVED and ADOPTED;

14                2. Plaintiff’s Complaint, Dkt. No. 1, and this action are DISMISSED without

15                   prejudice pursuant to 28 U.S.C. § 1915A(b)(i);

16                3. Plaintiff’s motion to proceed in forma pauperis, Dkt. No. 4, is DENIED as moot;

17                   and

18                4. The Clerk is directed to send copies of this Order to Plaintiff and to the Honorable

19                   J. Richard Creatura.

20          DATED this 2nd day of November, 2020.

21

22
                                                    BARBARA JACOBS ROTHSTEIN
23                                                  United States District Judge

24

25

26
